IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 419 MAL 2016
                                 :
              Respondent         :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
GUILLERMO ALMANZA-GONZALEZ, JR., :
                                 :
              Petitioner         :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.